DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a first slit for deforming a first bottom surface of the valve body and/or a second slit for deforming a second bottom surface of the valve body” in lines 3-4. Again, claim 4 also recited “the first slit and the second slit are formed in a corner”. Therefore, its not clear how many slits are required.
Claim 5 recites the limitation "one surface side of the vane and the other surface side of the vane" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As per figure 1, the vane has more than two surfaces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita (US – 2003/0126717 A1).
As per claim 1, Iwashita discloses Rotary Damper Device comprising:
an oil chamber (24a, 24b, Fig: 2-4) filled with oil (oil chamber, [0022], Fig: 2-4);
a vane (22, Fig: 2-4) located in the oil chamber ([0022], Fig: 2-4);
a groove (28, Fig: 2) which is formed in the vane and functions as a valve box of the first valve (Fig: 2-4);
a valve body (a check valve 20, [0022], Fig: 2-4) of the first valve which moves while being in contact with a bottom surface of the groove [0034] – [0036], Fig: 2-4); and
an elastic body (31, Fig: 3-4) which applies elasticity to the valve body (Fig: 3-4), and causes the valve body to come into contact with a wall surface of the oil chamber when the oil does not flow, wherein the bottom surface of the groove is a slope, and thereby the valve body which is in contact with the wall surface of the oil chamber when receiving pressure of the oil from one direction moves away from the wall surface of the oil chamber when receiving the pressure of the oil from an opposite direction (function of damper [0022] – [0036], Fig: 3-4).

As per claim 2, Iwashita discloses wherein the valve body has a triangular prism shape (valve body face part 20a, Fig: 3-5).

As per claim 3, Iwashita discloses, wherein the valve body has a triangular prism shape (valve body face part 20a, Fig: 3-5),
the valve body includes a groove functioning as an orifice (check valve 20 has groove, Fig: 5), and
the groove functioning as the orifice is formed in a corner where two side surfaces of the valve body intersect and which comes into contact with the wall surface of the oil chamber (function of check valve, [0022] – [0027], fig: 2-5).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior art fails to disclose the first slit and the second slit are formed in a corner where two side surfaces of the valve body intersect and which receives the pressure of the oil from the one direction without coming into contact with the wall surface of the oil chamber (Claim 4) and a second oil passage which circulates the oil between one surface side of the vane and the other surface side of the vane; and
a second valve which is provided in the second oil passage, and reduces the amount of the oil passing through the second oil passage according to the pressure of the oil, wherein the elastic body functions as a valve body of the second valve (Claim 5). Claim 6 depend on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Okabe et al. (US – 5,697,122),
B: HU et al. (US – 2014/0345992 A1),
C: Yumiko Toyoda (JP – 2012-211628 A), and 
D: Orita Nobutoshi (WO – 2018/207511 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/           Examiner, Art Unit 3657